Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-30 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 04/16/2020 and 08/18/2020 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 27 recites: “the instructions for computing the end time of a second state further comprise…”  There is insufficient antecedent basis for this limitation in the claim, as there is no previous indication of “instructions for computing the end time of a second state” in parent claims 22 or 26.  At most, Claim 26 recites “computing the end time of a first state”, which is not the same as “computing the end time of a second state”.
Claim 28 recites “…cause the one or more processors to, in response to the determination that the data transmission is in the first state: determine a number of previous ACKs generated by the receiving device over a period”. Examiner notes that the first state is associated with suspension of ACK aggregation. However, the step of determining a number of previous ACKs and the subsequent steps of aggregating are associated with ACK aggregation and not suspension of ACK aggregation.  As such, it is vague and unclear why the steps of determining a number of previous ACKs and the step of aggregating is performed when it is determined that the data transmission is in a first state, which is associated with suspension of aggregation.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-11, 13, 14, 21, 22, 23, 30 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by US 2020/0275525 A1 to Eriksson et al. (hereinafter “Eriksson”)

Regarding Claim 1, Eriksson teaches A method of wireless communication by a receiving device, comprising: 
temporarily suspending aggregation of received information relating to at least one received communication packet in response to a determination indicating that a data transmission is in a first state; ([0016], discloses a Bluetooth slave device (i.e. receiving device) that receive data packets (i.e. received communication packet) from the Bluetooth master device and transmits ACKs (i.e. received information relating to at least one received communication packet). [0027]-[0030], discloses disabling an ACK aggregation scheme when a communication channel quality falls below a predetermined channel quality threshold (i.e. first state), and enabling the ACK aggregation scheme when the communication channel quality exceeds the predetermined channel quality threshold. (temporarily suspending aggregation of received information) and 
transmitting at least one acknowledgement (ACK) to a sending device, the at least one ACK being based, at least in part, on the received information. ([0023], discloses the slave device transmits to the master device (i.e. sending device) the ACK in accordance with an ACK aggregation scheme that is based on aggregating ACKs during an aggregation window)

Regarding Claim 2, Eriksson teaches The method of claim 1, further comprising: 
aggregating the received information relating to the at least one received communication packet in response to the determination indicating that the data transmission is in a second state; ([0027]-[0030], discloses disabling an ACK aggregation scheme when a communication channel quality falls below a predetermined channel quality threshold (i.e. first state), and enabling the ACK aggregation scheme when the communication channel quality exceeds the predetermined channel quality threshold (i.e. second state)) and 
wherein transmitting the at least one ACK includes transmitting based, at least in part, on the aggregating of the received information. ([0023], discloses the slave device transmits to the master device (i.e. sending device) the ACK in accordance with an ACK aggregation scheme that is based on aggregating ACKs during an aggregation window)

The method of claim 2, in response to the determination indicating that the data transmission is in the second state, further comprising: 
receiving a new communication packet after receiving the at least one communication packet; generating the at least one ACK in response to receiving the new communication packet; and wherein transmitting the at least one ACK to the sending device indicates receptions of the at least one received communication packet and the new communication packet while performing aggregation. ([0016], discloses a Bluetooth slave device (i.e. receiving device) that receive data packets (i.e. received communication packet and new communication packet) from the Bluetooth master device and transmits ACKs (i.e. received information relating to at least one received communication packet). [0023], discloses the slave device transmits to the master device (i.e. sending device) the ACK in accordance with an ACK aggregation scheme that is based on aggregating ACKs during an aggregation window)

Regarding Claim 10, Eriksson teaches The method of claim 9, further comprising: discarding a generated ACK corresponding to a second received communication packet while performing the aggregation.([0034], discloses It is noted that transmitting the ACKs in accordance with the ACK aggregation scheme reduces transmit power—thereby increasing the power efficiency of the slave device 120. In addition, since the master device 120 is processing fewer ACKs, the power efficiency of the master device 120 is also improved. Examiner notes that aggregation 

Regarding Claim 11, Eriksson teaches The method of claim 1, in response to the determination indicating that the data transmission is in the first state further comprising,: detecting an end of the first state; receiving a new communication packet; and aggregating a new ACK relating to the new communication packet. ([0027]-[0030], discloses disabling an ACK aggregation scheme when a communication channel quality falls below a predetermined channel quality threshold (i.e. first state), and enabling the ACK aggregation scheme when the communication channel quality exceeds the predetermined channel quality threshold (i.e. end of first state). ([0016], discloses a Bluetooth slave device (i.e. receiving device) that receive data packets (i.e. received communication packet and new communication packet) from the Bluetooth master device and transmits ACKs (i.e. received information relating to at least one received communication packet). [0023], discloses the slave device transmits to the master device (i.e. sending device) the ACK in accordance with an ACK aggregation scheme that is based on aggregating ACKs during an aggregation window)


Regarding Claim 13, Eriksson teaches A receiving device, (Figure 1, illustrates Bluetooth slave device) comprising: 
a memory; a transceiver; and one or more processors operatively coupled with the memory and the transceiver, (Figure 3 and [0046], illustrates slave device the one or more processors configured to: 
temporarily suspend aggregation of received information relating to at least one received communication packet in response to a determination indicating that a data transmission is in a first state; ([0016], discloses a Bluetooth slave device (i.e. receiving device) that receive data packets (i.e. received communication packet) from the Bluetooth master device and transmits ACKs (i.e. received information relating to at least one received communication packet). [0027]-[0030], discloses disabling an ACK aggregation scheme when a communication channel quality falls below a predetermined channel quality threshold (i.e. first state), and enabling the ACK aggregation scheme when the communication channel quality exceeds the predetermined channel quality threshold. (temporarily suspending aggregation of received information) and 
transmit at least one acknowledgement (ACK) to a sending device, the at least one ACK being based, at least in part, on the received information. ([0023], discloses the slave device transmits to the master device (i.e. sending device) the ACK in accordance with an ACK aggregation scheme that is based on aggregating ACKs during an aggregation window)

Claims 14 and 21 are rejected for having the same limitations as Claims 2 and 9, respectively, except the claims are in device format.

 A non-transitory computer readable medium having instructions stored therein that, when executed by one or more processors of a receiving device, (Figure 3 and [0046], illustrates slave device (i.e. receiving device) comprising processor, memory, and I/O elements) cause the one or more processors to: 
temporarily suspend aggregation of received information relating to at least one received communication packet in response to a determination indicating that a data transmission is in a first state; ([0016], discloses a Bluetooth slave device (i.e. receiving device) that receive data packets (i.e. received communication packet) from the Bluetooth master device and transmits ACKs (i.e. received information relating to at least one received communication packet). [0027]-[0030], discloses disabling an ACK aggregation scheme when a communication channel quality falls below a predetermined channel quality threshold (i.e. first state), and enabling the ACK aggregation scheme when the communication channel quality exceeds the predetermined channel quality threshold. (temporarily suspending aggregation of received information) and 
transmit at least one acknowledgement (ACK) to a sending device, the at least one ACK being based, at least in part, on the received information. ([0023], discloses the slave device transmits to the master device (i.e. sending device) the ACK in accordance with an ACK aggregation scheme that is based on aggregating ACKs during an aggregation window)

Claim 23 is rejected for having the same limitations as Claim 2, except the claim is in computer readable medium format.

Regarding Claim 30, Eriksson teaches A receiving device, (Figure 1, illustrates Bluetooth slave device) comprising: 
means for (Figure 1 and[0012]-[0016], illustrates slave device comprising processor) temporarily suspending aggregation of received information relating to at least one received communication packet in response to a determination indicating that a data transmission is in a first state; ([0016], discloses a Bluetooth slave device (i.e. receiving device) that receive data packets (i.e. received communication packet) from the Bluetooth master device and transmits ACKs (i.e. received information relating to at least one received communication packet). [0027]-[0030], discloses disabling an ACK aggregation scheme when a communication channel quality falls below a predetermined channel quality threshold (i.e. first state), and enabling the ACK aggregation scheme when the communication channel quality exceeds the predetermined channel quality threshold. (temporarily suspending aggregation of received information) and 
means for transmitting (Figure 1 and[0012]-[0016], illustrates slave device comprising transmitter) at least one acknowledgement (ACK) to a sending device, the at least one ACK being based, at least in part, on the received information. ([0023], discloses the slave device transmits to the master device (i.e. sending device) the ACK in accordance with an ACK aggregation scheme that is based on aggregating ACKs during an aggregation window)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3, 15, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson in view of US 2017/0171069 A1 to Oren (hereinafter “Oren”)

Regarding Claim 3, Eriksson teaches The method of claim 1, wherein the determination is based, at least in part, on: 
Eriksson does not explicitly teach computing a current data rate; and determining if the data transmission is in the first state by comparing the current data rate to a threshold data rate.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Eriksson to include the above limitations as suggested by Oren, in order to reduce overhead and increase throughput as indicated in [0027] of Oren.

Claim 15 is rejected for having the same limitations as Claim 3, except the claim is in device format.
Claim 24 is rejected for having the same limitations as Claim 3, except the claim is in computer readable medium format.


Claim 5, 17, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson in view of US 2017/0099231 A1 to Li et al. (hereinafter “Li”)


Regarding Claim 5, Eriksson teaches The method of claim 1, wherein the determination is based, at least in part, on: 
Eriksson does not explicitly teach computing an end time of the first state; and determining if the data transmission is in the first state by comparing a current time to the end time of the first state.
However, in a similar field of endeavor, Li discloses in [0054]-[0056], In various embodiments, packet aggregation proceeds generally as follows. A set of multiple original packets presented to the tunnel entrance (tunneled packets) are selected and embedded into a common aggregate packet. An indicator is set in the aggregate packet header to flag that the packet is an aggregate packet, in order to trigger subsequent de-aggregation, for example following tunnel traversal. Selection of the original packets is based on the current aggregation parameters, parameters, for example specifying a current aggregation window size. For example, when an aggregation window size includes a size or number of data packets in the aggregate data packet, incoming (e.g. queued) data packets are embedded into the aggregate data packet until this size or number limit is reached. In various embodiments, aggregation parameters can indicate whether packet aggregation is currently enabled or disabled. Disabling packet aggregation can correspond to setting the aggregation window size to unity. [0057], further discloses when an aggregation window size includes a time limitation, incoming 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Eriksson to include the above limitations as suggested by Li, as adaptive packet aggregation reduces a difference between observed and desired tunnel performance as indicated in [0051] of Li.
Claim 17 is rejected for having the same limitations as Claim 5, except the claim is in device format.
Claim 26 is rejected for having the same limitations as Claim 5, except the claim is in computer readable medium format.


Claim 7, 19, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson in view of US 2014/0112322 A1 to Ram et al. (hereinafter “Ram”)

Regarding Claim 7, Eriksson teaches The method of claim 2, in response to the determination indicating that the data transmission is in the second state, further comprising: 
Eriksson does not explicitly teach determining a number of previous ACKs generated by the receiving device over a period; wherein aggregating the received information includes aggregating in response to determining that the number of the previous ACKs generated by the receiving device over the period is greater than a threshold; and wherein transmitting the at least one ACK includes transmitting in response to determining that the number of the previous ACKs generated by the receiving device over the period is less than or equal to the threshold.
However, in a similar field of endeavor, Ram discloses in [0035], TCP packets are aggregated into an A-MSDU frame. An aggregation module can analyze the queued packets and determine whether to aggregate packets for higher throughput. Composition of queued packets can be analyzed for type and/or length, and aggregated if a threshold number of type (e.g., ACK or other control packet) or length (e.g., empty or small payload) of packets are present. Aggregation can be dynamically turned on and off in accordance with composition.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Eriksson to include the above limitations as suggested by Ram, to improve throughput in a wireless network by optimizing channel utilization, effective payload size and packet overhead as indicated in [0008] of Ram.

Claim 19 is rejected for having the same limitations as Claim 7, except the claim is in device format.
Claim 28 is rejected for having the same limitations as Claim 7, except the claim is in computer readable medium format.



Allowable Subject Matter
Claims 4, 6, 8, 12, 16, 18, 20, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25 and 27 are further objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 112(b) rejection.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JENKEY VAN/Primary Examiner, Art Unit 2477